



Exhibit 10.02
INDEMNITY AGREEMENT
This Indemnity Agreement (this “Agreement”), dated as of ________ __, 2017
(“Effective Date”), is made by and between Intuit Inc., a Delaware corporation
(the “Company”), and ___________________, an individual who is a director and/or
officer of the Company and/or of a subsidiary of the Company (the “Indemnitee”).
RECITALS
A.The Company is aware that competent and experienced persons are increasingly
reluctant to serve as directors or officers of corporations unless they are
protected by comprehensive liability insurance and/or indemnification, due to
their increased exposure to litigation costs and risks resulting from their
service to such corporations, and due to the fact that this exposure frequently
bears no reasonable relationship to the compensation of such directors and
officers.
B.The Board of Directors of the Company (the “Board”) has determined that
uncertainties relating to the availability, expense and the scope of protection
afforded by liability insurance and uncertainties regarding the availability and
scope of indemnification have increased the difficulty of attracting and
retaining such persons to serve as directors and officers, and that this
situation is detrimental to the best interests of the Company and its
stockholders.
C.Based on the experience of its members, the Board has concluded that, to
retain and attract talented and experienced individuals to serve as officers and
directors of the Company and its subsidiaries, and to encourage such individuals
to make the business decisions and take the business risks necessary for the
success of the Company and its subsidiaries, it is reasonable, prudent and
necessary for the Company to contractually obligate itself to indemnify, and to
advance expenses on behalf of, its officers and directors and certain officers
and directors of its subsidiaries, and to assume for itself maximum liability
for expenses and damages in connection with claims against such officers and
directors in connection with their service to the Company and its subsidiaries
(including service in such capacities during time periods occurring prior to the
date this Agreement is executed).
D.Section 145 (“Section 145”) of the General Corporation Law of Delaware, under
which the Company is organized (the “Law”), empowers the Company to indemnify by
agreement its officers, directors, employees and agents, and persons who serve,
at the request of the Company, as directors, officers, employees or agents of
other corporations or enterprises, and expressly provides that the
indemnification provided by the Law is not exclusive.
E.The Company has requested the Indemnitee to serve or continue to serve as a
director or officer of the Company and/or one or more of the subsidiaries of the
Company, and desires that the Indemnitee do so free from undue concern for
claims for damages arising out of or related to such services to the Company
and/or subsidiaries of the Company that may impede the free exercise of the
Indemnitee’s business judgment on behalf of the Company and/or any of its
subsidiaries.
F.The Indemnitee is willing to serve and to continue to serve the Company on the
condition that the Indemnitee is indemnified and afforded rights to the
advancement of expenses as provided in this Agreement.
NOW, THEREFORE, in consideration of the covenants contained in this Agreement,
the parties hereto, intending to be legally bound, hereby agree as follows:





--------------------------------------------------------------------------------





1.    Definitions. For the purposes of this Agreement, the following terms have
the following meanings:
(a)    Agent. An “agent” of the Company means any person who: (i) is or was a
director or officer of the Company or a subsidiary (as defined below) of the
Company; (ii) while a director or officer of the Company or a subsidiary of the
Company, is or was serving at the request of, for the convenience of, or to
represent the interest of, the Company or a subsidiary of the Company as a
director, officer, employee, agent or trustee of another foreign or domestic
corporation, partnership, joint venture, limited liability company, trust or
other enterprise or an affiliate of the Company; or (iii) was a director or
officer of a foreign or domestic corporation which was a predecessor corporation
of the Company or a subsidiary of the Company, or was a director or officer of
another enterprise or affiliate of the Company at the request of, for the
convenience of, or to represent the interests of, such predecessor corporation.
The term “enterprise” includes, without limitation, any employee benefit plan of
the Company, its subsidiaries, affiliates and predecessor corporations.
(b)    Change of Control. A “Change of Control” shall be deemed to have occurred
if, after the Effective Date: (i) any "person" (as such term is used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the “1934
Act”)), other than a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or a corporation owned directly or
indirectly by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company, is or becomes the
"beneficial owner" (as defined in Rule 13d-3 under the 1934 Act), directly or
indirectly, of securities of the Company representing fifty percent (50%) or
more of the combined voting power of the Company's then outstanding securities
without the prior approval of at least two-thirds of the members of the Board in
office immediately prior to such person attaining such percentage interest; (ii)
the Company is a party to a consummated merger, consolidation, or sale of assets
of the Company, as a consequence of which the members of the Board in office
immediately prior to the consummation of such transaction constitute less than a
majority of the members of the Board immediately after the consummation of such
transaction; (iii) the stockholders of the Company approve a plan of complete
liquidation or dissolution of the Company or an agreement for the sale or
disposition by the Company (in one transaction or a series of transactions) of
all or substantially all of the Company’s assets; or (iv) during any period of
twenty-four consecutive months, other than as a result of an event described in
clause (ii) or clause (iii) of this Section 1(b), the Incumbent Directors (as
defined below) cease for any reason to constitute at least a majority of the
members of the Board. For purposes of the foregoing clause (iv), with respect to
any particular twenty-four month period, the term “Incumbent Directors” means
(A) the individuals who at the beginning of such twenty-four month period
constituted the Board and (B) each other individual whose election to the Board
during such twenty-four month period or whose nomination for election to the
Board by the Company's stockholders during such twenty-four month period was
approved by a vote of at least two-thirds of the directors in office who were
either members of the Board at the beginning of such twenty-four month period or
whose election or nomination for election to the Board was approved as described
in this clause (B).
(c)    Company. The term the “Company” includes, in the event of a merger or
consolidation involving the Company, (i) the corporation surviving or resulting
from such merger or consolidation (the “survivor”) and (ii) any constituent
corporation (including any constituent of a constituent) of such merger or
consolidation absorbed in such merger or consolidation which, if its separate
existence had continued, would have had the power and authority to indemnify its
agents so that, if the Indemnitee is or was an agent of such constituent
corporation, or is or was serving at the request of such constituent corporation
as an agent of another corporation, partnership, joint venture, trust or other
enterprise, then from and after the consummation of such merger or consolidation
the Indemnitee shall stand in the same position under the provisions of this
Agreement with respect to the survivor as the


-2-    

--------------------------------------------------------------------------------





Indemnitee would have with respect to such constituent corporation if its
separate existence had continued.
(d)    Disinterested Director. The term “Disinterested Director” means a member
of the Board who is not and was not a party to a proceeding (as defined below)
in respect of which indemnification is sought by the Indemnitee.
(e)    Expenses. The term “expenses” includes all direct and indirect costs of
any type or nature whatsoever (including, without limitation, all attorneys’
fees and related disbursements and other out-of-pocket costs) actually and
reasonably incurred by the Indemnitee in connection with the investigation,
defense or appeal of, or being a witness in or otherwise participating in
(including on appeal), or preparing to defend, to be a witness in or to
otherwise participate in, a proceeding (as defined below), or establishing or
enforcing a right to indemnification or advancement of expenses under this
Agreement, Section 145 or otherwise; provided, however, that the term expenses
shall not include any judgments, fines, ERISA excise taxes, penalties or any
amounts paid in settlement of a proceeding.
(f)    Independent Counsel. The term “Independent Counsel” means a law firm, or
an attorney-at-law, that is experienced in matters of corporation law and
neither presently is, nor in the past three years has been, retained to
represent: (i) the Company or the Indemnitee in any matter material to the
Company or the Indemnitee, or (ii) any other party to the proceeding giving rise
to a claim for indemnification or advancement of expenses under this Agreement.
Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or the Indemnitee in an action to determine the Indemnitee's rights under this
Agreement. The Company agrees to pay the reasonable fees and expenses of the
Independent Counsel referred to above incurred in performing any function or
service in accordance with this Agreement which expressly contemplates the
participation of Independent Counsel and, if requested to do so by such
Independent Counsel, the Company will enter into an indemnification agreement
mutually agreed to by the Company and Independent Counsel at the time
Independent Counsel is engaged.
(g)    Proceeding. The term “proceeding” means any threatened, pending or
completed action, suit, alternative dispute resolution mechanism (including but
not limited to an arbitration or mediation), hearing, inquiry, investigation or
other proceeding, whether civil, criminal, administrative, investigative or any
other type whatsoever.
(h)    Subsidiary. The term “subsidiary” means any corporation of which more
than fifty percent (50%) of the outstanding voting securities is owned directly
or indirectly by (i) the Company, (ii) the Company and one or more of its
subsidiaries or (iii) one or more of the Company’s subsidiaries.
2.    Agreement to Serve. The Indemnitee agrees to serve and/or continue to
serve as an agent of the Company, at the will of the Company (or under separate
agreement, if such agreement exists), in the capacity the Indemnitee currently
serves as an agent of the Company, faithfully and to the best of the
Indemnitee’s ability, so long as the Indemnitee is duly appointed or elected and
qualified in accordance with the applicable provisions of the Bylaws or charter
documents of the Company or any subsidiary of the Company or other enterprise;
provided, however, that the Indemnitee may at any time and for any reason resign
from such position (subject to any contractual obligation that the Indemnitee
may have assumed apart from this Agreement), and the Company or any subsidiary
shall have no obligation under this Agreement to continue the Indemnitee in any
such position.
3.    Maintenance of Liability Insurance.


-3-    

--------------------------------------------------------------------------------





(a)    The Company hereby covenants and agrees that, so long as the Indemnitee
shall continue to serve as an agent of the Company and thereafter so long as the
Indemnitee shall be subject to any possible proceeding by reason of the fact
that the Indemnitee was an agent of the Company, the Company, subject to Section
3(b), shall use reasonable efforts to obtain and maintain in full force and
effect directors’ and officers’ liability insurance coverage (“D&O Insurance”)
in reasonable amounts from established and reputable insurers, on such terms as
may be approved from time to time by the Board.


(b)    Notwithstanding the foregoing, the Company shall have no obligation to
obtain or maintain D&O Insurance if the Company determines in good faith that
such insurance is not reasonably available, the premium costs for such insurance
are disproportionate to the amount of coverage provided, the coverage provided
by such insurance is limited by exclusions so as to provide an insufficient
benefit, or the Indemnitee is covered by similar insurance maintained by a
subsidiary of the Company.
4.    Mandatory Indemnification.
(a)    Third Party Actions. If the Indemnitee is a person who was or is a party
to, or is threatened to be made a party to, any proceeding (other than an action
by or in the right of the Company) by reason of the fact that the Indemnitee is
or was an agent of the Company, or by reason of anything done or not done by the
Indemnitee in the Indemnitee’s capacity as an agent of the Company, then,
subject to the provisions of Section 8 of this Agreement and the exceptions set
forth in Section 9 of this Agreement, the Company shall indemnify the Indemnitee
against any and all expenses and liabilities of any type whatsoever (including,
but not limited to, judgments, fines, ERISA excise taxes, penalties and amounts
paid in settlement) actually and reasonably incurred by the Indemnitee in
connection with the investigation, defense, settlement or appeal of, or being a
witness in or participating in (including on appeal) or preparing to defend, to
be a witness in or to participate in, such proceeding if the Indemnitee acted in
good faith and in a manner the Indemnitee reasonably believed to be in, or not
opposed to, the best interests of the Company and, with respect to any criminal
action or proceeding, had no reasonable cause to believe the Indemnitee’s
conduct was unlawful.
(b)    Actions by or in Right of the Company. If the Indemnitee was or is a
party to, or is threatened to be made a party to, any proceeding by or in the
right of the Company to procure a judgment in its favor by reason of the fact
that the Indemnitee is or was an agent of the Company, or by reason of anything
done or not done by the Indemnitee in the Indemnitee’s capacity as an agent of
the Company, then, subject to the provisions of Section 8 of this Agreement and
the exceptions set forth in Section 9 of this Agreement, the Company shall
indemnify the Indemnitee against any amounts paid in settlement of any such
proceeding and all expenses actually and reasonably incurred by Indemnitee in
connection with the investigation, defense, settlement or appeal of, or being a
witness in or participating in (including on appeal), or preparing to defend, to
be a witness in or to participate in, such proceeding if the Indemnitee acted in
good faith and in a manner the Indemnitee reasonably believed to be in, or not
opposed to, the best interests of the Company; except that no indemnification
under this subsection 4(b) shall be made in respect of any claim, issue or
matter as to which the Indemnitee shall have been adjudged to be liable to the
Company by final judicial decision of a court of competent jurisdiction from
which there is no further right to appeal, unless and only to the extent that
the Court of Chancery or the court in which such proceeding was brought shall
determine upon application that, despite the adjudication of liability but in
view of all the circumstances of the case, the Indemnitee is fairly and
reasonably entitled to indemnity for such amounts which the Court of Chancery or
such other court shall deem proper.


-4-    

--------------------------------------------------------------------------------





(c)    Witness Expenses in Certain Proceedings. Notwithstanding any other
provision of this Agreement to the contrary, to the extent that the Indemnitee
was or is, by reason of the fact that the Indemnitee is or was an agent of the
Company, a witness or other non-party participant in any proceeding to which the
Indemnitee is not made a party then the Company shall indemnify the Indemnitee
against all expenses actually and reasonably incurred by the Indemnitee or on
the Indemnitee’s behalf solely in connection with the Indemnitee’s being a
witness or other non-party participant in such proceeding (including on appeal),
and in preparing to be a witness or such other non-party participant in such
proceeding without the need for any determination with respect to the
Indemnitee’s conduct pursuant to Section 8 of this Agreement.
(d)    Exception for Amounts Covered by Insurance. Notwithstanding the
foregoing, the Company shall not be obligated to make any separate payments to
the Indemnitee for expenses or liabilities of any type whatsoever (including,
but not limited to, judgments, fines, ERISA excise taxes, penalties and amounts
paid in settlement) to the extent that D&O Insurance covers such expenses or
liabilities and the carrier of the D&O Insurance makes payment for such expenses
and/or liabilities directly to the Indemnitee. To the extent that any payment
payable by the carrier of the D&O Insurance in respect of such expenses or
liabilities has previously been paid or advanced to the Indemnitee by the
Company, the parties agree that the Company shall be subrogated to the rights of
the Indemnitee to receive such payments from the D&O Insurance carrier and that
the Indemnitee will take all actions reasonably necessary to turn over or
otherwise cause the Company to receive such payment from the D&O Insurance
carrier.
5.    Partial Indemnification and Contribution.
(a)    Partial Indemnification. If the Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for some or a
portion of any expenses or liabilities of any type whatsoever (including, but
not limited to, judgments, fines, ERISA excise taxes, penalties and amounts paid
in settlement) incurred by the Indemnitee in the investigation, defense,
settlement or appeal of, or being a witness in or participating in (including on
appeal), or preparing to defend, to be a witness in or to participate in, a
proceeding but the Indemnitee is not entitled, however, to indemnification for
the total amount thereof, then the Company shall nevertheless indemnify the
Indemnitee for such total amount except as to the portion thereof to which the
Indemnitee is not entitled to indemnification.
(b)    Contribution. If the Indemnitee is not entitled to the indemnification
provided in Section 4 for any reason other than the statutory limitations set
forth in the Law or the provisions of Section 9, then in respect of any
threatened, pending or completed proceeding in which the Company is jointly
liable with the Indemnitee (or would be if joined in such proceeding), the
Company shall contribute to the amount of expenses, judgments, fines, ERISA
excise taxes, penalties and amounts paid in settlement actually and reasonably
incurred and paid or payable by the Indemnitee in such proportion as is
appropriate to reflect (i) the relative benefits received by the Company on the
one hand and the Indemnitee on the other hand from the transaction from which
such proceeding arose and (ii) the relative fault of the Company on the one hand
and of the Indemnitee on the other hand in connection with the events which
resulted in such expenses, judgments, fines, ERISA excise taxes, penalties or
settlement amounts, as well as any other relevant equitable considerations. The
relative fault of the Company on the one hand and of the Indemnitee on the other
hand shall be determined by reference to, among other things, the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent the circumstances resulting in such expenses, judgments, fines, ERISA
excise taxes, penalties or settlement amounts. The Company agrees that it would
not be just and equitable if contribution pursuant to this Section 5(b) were
determined by pro rata allocation or any other method of allocation which does
not take account of the foregoing equitable considerations.


-5-    

--------------------------------------------------------------------------------





6.    Mandatory Advancement of Expenses. Advancement. Subject to the exceptions
in Section 9 below, the Company shall advance all expenses actually and
reasonably incurred by the Indemnitee in connection with the investigation,
defense, settlement or appeal of, or the Indemnitee’s being a witness in or
participating in (including on appeal), or preparing to defend, to be a witness
in or to participate in, any proceeding to which the Indemnitee is a party or
witness or other participant in, or is threatened to be made a party to or
witness or other participant in, by reason of the fact that the Indemnitee is or
was an agent of the Company or by reason of anything done or not done by the
Indemnitee in any such capacity. The Indemnitee hereby undertakes to promptly
repay such amounts advanced to the Indemnitee to the Company only if, and to the
extent that, it shall ultimately be determined, by final judicial decision of a
court of competent jurisdiction from which there is no further right to appeal,
that the Indemnitee is not entitled to be indemnified by the Company under the
provisions of this Agreement, the Certificate of Incorporation or Bylaws of the
Company, the Law or otherwise with respect to the proceeding in respect of which
such amounts were advanced. The advances to be made hereunder shall be paid by
the Company to the Indemnitee within twenty (20) days following delivery of a
written request therefor by the Indemnitee to the Company. Such request shall
reasonably evidence the expenses incurred by the Indemnitee (such as, for
example, by submission of invoices from third parties for such expenses).
7.    Notice; Assumption of Defense..
(a)    Notice of Proceeding. Promptly after receipt by the Indemnitee of notice
of the commencement of or the threat of commencement of any proceeding, the
Indemnitee shall, if the Indemnitee believes that indemnification or advancement
of expenses with respect to such proceeding may be sought from the Company under
this Agreement, notify the Company of the commencement or threat of commencement
thereof.
(b)    Notice to D&O Insurance Carrier. If, at the time of the receipt of a
notice of the commencement of a proceeding pursuant to Section 7(a), the Company
has D&O Insurance in effect, the Company shall give prompt notice of the
commencement of such proceeding to the insurer or insurers providing such D&O
Insurance in accordance with the procedures set forth in the respective D&O
Insurance policies. The Company shall thereafter take all necessary or desirable
action to cause such insurers to pay, on behalf of the Indemnitee, all amounts
payable by such insurers as a result of such proceeding in accordance with the
terms of such D&O Insurance policies.
(c)    Assumption of Defense by Company. In the event the Company shall be
obligated to advance the expenses for any proceeding against the Indemnitee, the
Company, if appropriate, shall be entitled to assume the defense of such
proceeding, with counsel approved by the Indemnitee (which approval shall not be
unreasonably withheld), upon the Company’s delivery to the Indemnitee of written
notice of the Company’s election to do so. After delivery of such notice,
approval of such counsel by the Indemnitee and the retention of such counsel by
the Company, the Company will not be liable to the Indemnitee under this
Agreement for any fees of counsel subsequently incurred by the Indemnitee with
respect to the same proceeding, provided that: (i) the Indemnitee shall have the
right to employ his or her own counsel in any such proceeding at the
Indemnitee’s expense; (ii) the Indemnitee shall have the right to employ his or
her own counsel in connection with any such proceeding at the expense of the
Company, if such counsel serves only in a review, observer, advice and
counseling capacity and does not otherwise materially control or participate in
the defense of such proceeding; and (iii) if (A) the employment of counsel by
the Indemnitee has been previously authorized by the Company, (B) the Indemnitee
shall have reasonably concluded that there may be a conflict of interest between
the Company and the Indemnitee in the conduct of any such defense or (C) the
Company shall not, in fact, have employed counsel to assume the defense of such
proceeding, then the fees and expenses (of the types described in the definition
of expenses in Section 1(e) of this Agreement) of the Indemnitee’s


-6-    

--------------------------------------------------------------------------------





counsel shall be at the expense of the Company. The Company shall not be
required to obtain the consent of the Indemnitee to the settlement of any
proceeding as to which the Company has assumed the defense of the Indemnitee if
the Company assumes full and sole responsibility and liability for such
settlement and the settlement grants the Indemnitee a complete and unqualified
release in respect of the potential liability arising from such proceeding.
8.    Determination of Right to Indemnification.
(a)    Indemnitee Successful on Merits. To the extent the Indemnitee has been
successful on the merits or otherwise in defense of any proceeding referred to
in Section 4(a) or 4(b) of this Agreement or in the defense of any claim, issue
or matter described therein, the Company shall indemnify the Indemnitee against
all expenses actually and reasonably incurred by the Indemnitee in connection
with the investigation, defense or appeal of such proceeding or the Indemnitee’s
being a witness or other participant in such proceeding.


(b)    Indemnitee Not Successful on Merits. In the event that Section 8(a) is
inapplicable, the Company shall nonetheless indemnify the Indemnitee as provided
in Section 4(a) or 4(b), as applicable, if a forum listed in Section 8(c) below
determines that (i) the Indemnitee has met the applicable standard of conduct
required to entitle the Indemnitee to such indemnification under Section 4(a) or
4(b), as applicable, and (ii) indemnification is not otherwise prohibited under
the provisions of Section 9.


(c)    Procedure for Determining Entitlement to Indemnification. Upon written
request by the Indemnitee for indemnification pursuant to Section 4(a) or 4(b)
of this Agreement, the Indemnitee’s entitlement to indemnification shall be
determined by one of the following, as selected by the Board (except with
respect to clause (5) of this Section 8(c)):


(1)    A majority vote of the members of the Board who are Disinterested
Directors with respect to the proceeding for which indemnification is being
sought by the Indemnitee (whether or not a quorum);


(2)    A majority vote of a committee of Disinterested Directors designated
by a majority vote of the Disinterested Directors (whether or not a quorum);


(3)    If there are no Disinterested Directors, or if the Disinterested
Directors
so direct, by Independent Counsel selected by the Indemnitee, and reasonably
approved by the Board, which Independent Counsel shall make such determination
in a written opinion;


(4)    The stockholders of the Company; or


(5)     In the event that a Change of Control has occurred, by Independent
Counsel selected by the Indemnitee in a written opinion to the Board, a copy of
which shall be delivered to the Indemnitee.


(d)    Procedure for Obtaining Indemnification. The determination of entitlement
to indemnification shall be made as soon as practicable, and in no event later
than thirty (30) days after delivery of a written request for indemnification by
the Indemnitee to the Company. The Indemnitee shall cooperate with the forum
making such determination with respect to the Indemnitee's entitlement to
indemnification, including providing to such forum upon reasonable advance
request any documentation or information which is not privileged or otherwise
protected from disclosure and which


-7-    

--------------------------------------------------------------------------------





is reasonably available to the Indemnitee and reasonably necessary to such
determination.
        
(e)    Effect of Determination. If the forum listed in Section 8(c) determines
that the Indemnitee is entitled to indemnification with respect to a specific
proceeding, then the Company shall indemnify the Indemnitee to the extent so
determined by such forum and payment of such indemnification shall be made by
the Company within thirty (30) days after such determination. If the forum
listed in Section 8(c) determines that the Indemnitee is not entitled to
indemnification with respect to a specific proceeding, or if a determination as
to entitlement has not been not timely made, or if payment of indemnification or
advancement has not been timely made, as applicable, then the Indemnitee shall
have the right to apply to the Court of Chancery of Delaware for the purpose of
obtaining an adjudication by such court of the Indemnitee’s entitlement to such
indemnification or advancement pursuant to this Agreement with respect to such
proceeding, provided that such right is exercised by the Indemnitee within sixty
(60) days after (i) the final decision pursuant to Section 8(c) is rendered,
(ii) the deadline for timely determination of entitlement to indemnification has
passed or (iii) the deadline for timely payment of indemnification or advances,
as applicable, has passed. The Company shall not oppose the Indemnitee's right
to seek any such adjudication, and any such judicial adjudication shall be
conducted in all respects as a de novo trial on the merits, such that any
determination made pursuant to Section 8(c) that the Indemnitee is not entitled
to be indemnified hereunder shall not be binding on any such court and the
Indemnitee shall not be prejudiced by reason of any such determination by such
forum.
(f)        No Presumption. For purposes of this Agreement, the termination of
any proceeding by judgment, order, settlement (whether with or without court
approval) or conviction, or upon a plea of nolo contendere, or its equivalent,
shall not create a presumption that the Indemnitee did not meet any particular
standard of conduct or have any particular belief or that a court has determined
that indemnification is not permitted by this Agreement or applicable law. In
addition, neither the failure of any forum listed in Section 8(c) above to have
made a determination as to whether the Indemnitee has met any particular
standard of conduct or had any particular belief, nor an actual determination by
any such forum that the Indemnitee has not met such standard of conduct, shall
be a defense to the Indemnitee’s claim for indemnification or create a
presumption that the Indemnitee has not met any particular standard of conduct
or did not have any particular belief. In connection with any determination by
any forum listed in Section 8(c) or otherwise as to whether the Indemnitee is
entitled to be indemnified hereunder, the burden of proof shall be on the
Company to establish that the Indemnitee is not so entitled.


(g)    Certain Expenses. The Company shall indemnify the Indemnitee against all
expenses incurred by the Indemnitee in connection with any claim or proceeding
to enforce a right to indemnification under this Section 8 (including any
adjudication before any court contemplated by the foregoing provisions of this
Section 8) or to enforce a right to advancement of expenses under Section 6 and
against all expenses incurred by the Indemnitee in connection with any other
proceeding between the Company and the Indemnitee involving the interpretation
or enforcement of the rights of the Indemnitee under this Agreement, including
any claim by the Company to recover an advancement of expenses pursuant to the
terms of an undertaking, to the extent the Indemnitee has been successful, in
whole or in part, in any such claim or proceeding.

9.    Exceptions. Any other provision herein to the contrary notwithstanding,
the Company shall not be obligated pursuant to the terms of this Agreement:


(a)    Claims Initiated by the Indemnitee. To indemnify or advance expenses to
the Indemnitee with respect to proceedings or claims initiated or brought
voluntarily by the Indemnitee and not by way of defense, except with respect to
proceedings specifically authorized by the Board or brought to establish or
enforce a right to indemnification and/or advancement of expenses arising under
this Agreement, the Bylaws or charter documents of the Company or any subsidiary
or any statute or law or


-8-    

--------------------------------------------------------------------------------





otherwise, but such indemnification or advancement of expenses may be provided
by the Company in specific cases if the Board finds it to be appropriate; or
        
(b)    Lack of Good Faith. To indemnify the Indemnitee for any expenses incurred
by the Indemnitee with respect to any proceeding instituted by the Indemnitee to
enforce or interpret this Agreement, if a court of competent jurisdiction
determines that each of the material assertions made by the Indemnitee in such
proceeding was not made in good faith or was frivolous; or


(c)    Unauthorized Settlements. To indemnify the Indemnitee under this
Agreement for any amounts paid in settlement of a proceeding unless the Company
consents in advance in writing to such settlement; or


(d)    Claims by the Company for Willful Misconduct. To indemnify (unless, with
respect to indemnification only, a court of competent jurisdiction determines
that each of the claims listed in this Section 9(d) was not made in good faith
or was frivolous) or advance expenses to the Indemnitee under this Agreement for
any expenses incurred by the Indemnitee with respect to any proceeding or claim
brought directly by the Company against the Indemnitee alleging that such person
has breached his or her duty of loyalty to the Corporation, committed an act or
omission not in good faith or that involves intentional misconduct or a knowing
violation of law, or derived an improper personal benefit from a transaction; or


(e)    Section l6(b) Actions. To indemnify the Indemnitee for any judgment
rendered against the Indemnitee for an accounting of profits made from the
purchase or sale by the Indemnitee of securities of the Company pursuant to the
provisions of Section l6(b) of the 1934 Act and amendments thereto or similar
provisions of any federal, state or local statutory law; or


(f)    Unlawful Indemnification. To indemnify the Indemnitee if it shall
ultimately be determined, by final decision of a court of competent jurisdiction
from which there is no further right to appeal, that such indemnification is not
lawful.
10.    Non-Exclusivity. The provisions for indemnification and advancement of
expenses set forth in this Agreement shall not be deemed exclusive of, or a
substitute for, or to diminish or abrogate, any other rights which the
Indemnitee may have under any provision of law, the Company’s Certificate of
Incorporation or Bylaws, the vote of the Company’s stockholders or Disinterested
Directors, other agreements or otherwise, both as to action in the Indemnitee’s
official capacity and as to action in another capacity while occupying his or
her position as an agent of the Company; provided, however, that this Agreement
shall supersede and replace that certain Indemnity Agreement, if any, between
the Indemnitee and the Company entered into prior to the Effective Date (the
“Prior Indemnity Agreement”), except that, to the extent that superseding or
replacing the Prior Indemnity Agreement with this Agreement would for any reason
result in the Indemnitee not being entitled to rights under this Agreement with
respect to any proceeding arising out of any facts, events or circumstances
occurring prior to the Effective Date of this Agreement (a “Pre-Existing
Proceeding”), then, in such case only, the Indemnitee’s rights and obligations
under the Prior Indemnity Agreement will survive, but only with respect to any
such Pre-Existing Proceeding. The Indemnitee’s rights hereunder shall continue
after the Indemnitee has ceased acting as an agent of the Company and shall
inure to the benefit of the heirs, executors and administrators of the
Indemnitee. No amendment, alteration or repeal of this Agreement or of any
provision hereof shall limit or restrict any right of the Indemnitee under this
Agreement in respect of any action taken or omitted by the Indemnitee as an
agent prior to such amendment, alteration or repeal. To the extent that a change
in the Law, whether by statue or judicial decision, permits greater
indemnification or advancement of expenses than would be afforded currently
under the Company’s Bylaws and this Agreement, it is the


-9-    

--------------------------------------------------------------------------------





intent of the parties hereto that the Indemnitee shall enjoy by this Agreement
the greater benefits afforded by such change. The assertion or employment of any
right or remedy hereunder, or otherwise, shall not prevent the concurrent
assertion or employment of any other right or remedy.
11.    Interpretation of Agreement; References. It is understood that the
parties hereto intend this Agreement to be interpreted and enforced so as to
provide indemnification and advancement of expenses to the Indemnitee to the
fullest extent now or hereafter permitted by law, except as expressly limited
herein. Unless otherwise indicated, all references in this Agreement to a
“Section” refer to a Section of this Agreement.
12.    Severability. If any provision or provisions of this Agreement shall be
held to be invalid, illegal or unenforceable for any reason whatsoever, then:
(a) the validity, legality and enforceability of the remaining provisions of
this Agreement (including, without limitation, all portions of any paragraphs of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable that are not themselves invalid, illegal or unenforceable) shall
not in any way be affected or impaired thereby; and (b) to the fullest extent
possible, the provisions of this Agreement (including, without limitation, all
portions of any paragraphs of this Agreement containing any such provision held
to be invalid, illegal or unenforceable, that are not themselves invalid,
illegal or unenforceable) shall be construed so as to give effect to the intent
manifested by the provision held invalid, illegal or unenforceable and to give
effect to Section 11.
13.    Modification and Waiver. No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by both of the parties
hereto. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provision hereof (whether or not
similar), nor shall such waiver constitute a continuing waiver.
14.    Subrogation. In the event of full payment under this Agreement, the
Company shall be subrogated to the extent of such payment to all of the rights
of recovery of the Indemnitee, who shall execute all documents required and
shall do all acts that may be necessary or desirable to secure such rights and
to enable the Company effectively to bring suit to enforce such rights.
15.    Counterparts. This Agreement may be executed in one or more
counter-parts, which shall together constitute one agreement.
16.    Successors and Assigns. The terms of this Agreement shall bind, and shall
inure to the benefit of, the successors and assigns of the parties hereto, and
in particular shall be binding upon any company into which the Company is merged
or consolidated and any corporation or other entity that comes within the
definition of the “Company” under the provisions of Section 1 of this Agreement.
17.    Notice. All notices, requests, demands and other communications under
this Agreement shall be in writing and shall be deemed duly given: (a) if
delivered by hand and signed for by the party addressee; (b) if mailed by
certified mail, with postage prepaid, on the third business day after the
mailing date; (c) the first business day after deposit with an express overnight
courier, with proof of delivery from the courier requested. Addresses for notice
to either party are as shown on the signature page of this Agreement or as
subsequently modified by written notice.
18.    Governing Law. This Agreement shall be governed exclusively by and
construed according to the laws of the State of Delaware, as applied to
contracts between Delaware residents entered into and to be performed entirely
within Delaware.


-10-    

--------------------------------------------------------------------------------





19.    Consent to Jurisdiction. The Company and the Indemnitee each hereby
irrevocably consent to the jurisdiction of the Court of Chancery of the State of
Delaware for all purposes in connection with any action or proceeding which
arises out of or relates to this Agreement.
[The remainder of this page has intentionally been left blank]


















































-11-    

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have entered into this Indemnity
Agreement effective as of the date first written above.
INTUIT INC.
INDEMNITEE:
By:
 
 
Name:
 
 
 
Title:
 
 
 
Address:
   


Address:
   



















































[Signature Page to Indemnity Agreement]




-12-    